Citation Nr: 1000387	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to March 
1972 and from November 1990 to July 1991.  He also had an 
intermediate period of service in a reserve component.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The record reflects the Veteran requested a Board hearing in 
conjunction with this appeal and that hearing was scheduled 
for September 2007.  However, the Veteran failed to report 
for this scheduled hearing.  Accordingly, his hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

In April 2009, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2009 remand, the Board noted that the Veteran in 
written statements to the RO reported that his PTSD was 
caused by seeing bodies being loaded to be sent back home 
when he was first stationed in Vietnam; witness the death of 
children in Vietnam; witnessed the death of a soldier whose 
name he did not know when that soldier's vehicle was hit by 
an rocket-propelled grenade; transporting dead soldiers to 
the mortuary in Vietnam; fear of scud missile attacks while 
transporting ammo in the Persian Gulf; and seeing the carnage 
of dead and burned bodies in the Persian Gulf.

Specifically, the Veteran reported on a May 2004 PTSD 
questionnaire that, when he first arrived at Bien Hoa Air 
Base in Vietnam in January 1971, he saw bodies being loaded 
to be sent back home.  He reported the death of a second 
lieutenant who had only been in Vietnam for three days.  This 
death occurred in a convoy to Baloc in April 1971, but the 
Veteran did not know the soldier's name.  The Veteran 
reported experiencing his first ambush by the Viet Cong on 
the road to Fire Base Mace in March 1971.  He reported 
witnessing the death of a child who was hit by a truck in 
July 1971.  He also reported being spit upon in December 1971 
following his return from Vietnam, and death and destruction 
of people and equipment in Iraq.

The Veteran's service personnel records verify that he served 
with the 766th Transportation Battalion, 762nd Transportation 
Company in the Persian Gulf from January 1991 to June 1991.  
In addition, the record includes a July 2005 statement from a 
Sergeant that served with the Veteran as the senior mechanic 
for the 762nd Transportation Company from 1990 to 1991 while 
they were deployed to the Persian Gulf.  In that statement, 
the Sergeant reported that from 1990 to 1991 the Veteran was 
assigned to the 762nd Transportation Company as a truck 
driver and squad leader and during this time he was always in 
the line of fire while transporting ammunition, water, and 
food to front line units.  He also reported that the Veteran, 
after dropping off his supplies to these front line units, 
transported prisoner of wars (POW) back to the Al-Huf-Baten 
POW camp.

The claims file also contains a proposal to award the Veteran 
an individual citation for his service during the period from 
November 1990 to April 1991.  The proposal refers to the 
Veteran's initiative, leadership abilities, and high degree 
of loyalty.  It also specifically commends the Veteran's 
"ability to overcome fear" and notes that he used "his 
knowledge gained during Viet Nam to teach soldiers to 
overcome fears and to accomplish their mission while 
instilling confidence in their own abilities."  A unit 
citation from this same period states that the Veteran's unit 
"deployed to the Kingdom of Saudi Arabia to support the 
rapidly expanding Southwest Asia Theater of Operations."  It 
is specifically noted that "critical ammunition was 
delivered [by the Veteran's unit] to the VII Corps driving 
over dangerous desert terrain."

Given the above stressor information, as well as the 
diagnosis of PTSD found in the claims files, the RO/AMC was 
directed to contacted the U.S. Army and Joint Services 
Records Research Center (JSRRC) in an attempt to very any of 
the claimants stressors.  See M21-1 MR, Part III, Subpart iv, 
Chapter 4, section H, Topic 29 (December 13, 2005) (formerly 
VA Adjudication Procedure Manual (M21-1), Part VI, Ch. 
11.37(f)(3)) provides, in relevant part, that in adjudicating 
claims of entitlement to service connection for PTSD, "[i]f a 
VA examination . . . establishes a valid diagnosis of PTSD, 
and development is complete in every respect but for 
confirmation of the in- service stressor, request additional 
evidence from . . . the Environmental Support Group (ESG) 
[now known as JSRRC].

However, while the appeal was in remand status, the RO/AMC 
did not undertake the requested development.  Instead, in May 
2009, the RP/AMC found that the Veteran had not provided 
sufficient details about his stressors to attempt to verify 
them with JSRRC, the Marine Corps, and/or the National 
Archives Records Administration (NARA).  The Board disagrees.  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998), 
held that, where the remand orders of the Board are not 
satisfied, the Board itself errs in failing to ensure 
compliance.  Accordingly, given the RO/AMC's failure to fully 
comply with the development requested by the Board in its 
April 2009 remand, the Board must once again remand this 
appeal.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 19.9 (2009); Stegall v. West, supra.

In this regard, if JSRRC, the Marine Corps, or the NARA is 
able to verify any of the Veteran's stressors, then on remand 
the claimant should also be scheduled for a VA examination to 
obtain a medical opinion as to the relationship between that 
stressor and any current PTSD.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).

Accordingly, this appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC, using the information 
already found in the claims file as 
outlined above, must contact JSRRC, the 
Marine Corps, and/or the NARA and attempt 
to verify the Veteran's stressors.  Any 
additional development deemed necessary 
should thereafter be undertaken by the 
RO/AMC.  If JSRRC, the Marine Corps, 
and/or the NARA notifies VA that the 
Veteran's stressors cannot be verified 
with the information he has provided, 
that fact must be memorialized and placed 
in the claims file and a copy of that 
memorandum should be mailed to the 
Veteran.  

2.  If JSRRC, the Marine Corps, and/or 
the NARA are able to very any of the 
Veteran's stressors, the claimant should 
also be scheduled for a VA psychiatric 
examination to obtain a medical opinion 
as to the relationship between that 
stressor and any current PTSD.  The 
claim's files should be forwarded to the 
examiner.  Based on a review of the 
claim's folders and examination of the 
Veteran, the examiner should answer the 
following question:

Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the Veteran has 
PTSD due to one of the verified in-
service stressors?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility. Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation. More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for all opinions expressed.

3.  After undertaking the above 
development, the Veteran should be 
provided updated 38 U.S.C.A. § 5103(a) 
(West 2002) notice in accordance with the 
Court's holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), 38 U.S.C.A. §§ 
5100, 5103, 5103A (West 2002), and 38 
C.F.R. § 3.159 (2009).

4.  Thereafter, following any other 
appropriate development, the RO/AMC 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

